Citation Nr: 9928046	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  96-45 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of Lyme disease, based upon 
Department of Veterans Affairs medical treatment.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 

The veteran's representative submitted additional evidence 
with a waiver of review by the RO in June 1999.  The newly 
submitted evidence has been considered by the Board in this 
decision.  Also in June 1999 the veteran's representative 
notified the Board that the veteran wished to cancel a 
scheduled hearing before a member of the Board.  Accordingly, 
the veteran's claim is now ready for appellate review by the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran experienced an aggravation of Lyme disease 
due to negligent VA medical treatment.


CONCLUSION OF LAW

Residuals of Lyme disease were aggravated as a result of 
medical treatment at a VA medical facility.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The veteran claims that he is entitled to compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
residuals of Lyme disease, based upon VA medical treatment.  
He maintains that VA performed a test for Lyme disease in 
June 1989 which came back positive.  The veteran was not 
informed of the positive finding.  Furthermore, the positive 
test results were not reviewed by VA medical personnel until 
September 1989 when the veteran noticed the test results in 
his medical folder and brought the results to the attention 
of VA medical personnel.  The veteran maintains that for a 
period of five months he was not treated for Lyme disease 
when VA should have known that he had Lyme disease.  The 
veteran points out that his symptoms due to Lyme disease 
increased during that time period and that he now has 
permanent disability residual of Lyme disease which would not 
be present if he had been treated properly in a timely 
manner.

The claims file contains a VA medical record dated in June 
1989 indicating a positive titer for Lyme disease.  The VA 
medical records make no further reference to Lyme disease 
until September 1989.  The veteran was diagnosed as having 
Lyme disease by VA in October 1989.  VA medical records 
indicate worsening disability including the onset of 
parathesias over the time period after June 1989.  The 
paresthesias are now noted to be permanent.

A May 1993 VA letter indicates that the veteran's file was 
reviewed by a VA infectious disease physician.  The physician 
stated that a Lyme disease titer was run on the veteran on 
June 17, 1989 and no further mention of those test results 
were made in the record until September 20, 1989.

The veteran underwent a VA neurological examination in 
January 1996.  The veteran reported that he was undergoing 
physical therapy twice a week.  Objectively the veteran had 
sensory-decreased pinprick sensation on the right side of the 
face, trunk and limbs as compared to the left side, 
especially on the right side of the face and the right 
lateral aspect of the thigh and both soles.  The veteran had 
some trouble on tandem walk.  The assessment was Lyme disease 
with residuals, including neurological deficits.  The 
examiner stated that delayed diagnosis and treatment of Lyme 
disease renders a patient having more or permanent residual 
deficits.  In February 1996, the VA physician again examined 
the veteran making similar physical findings.  The examiner 
stated that delayed or improper diagnosis and treatment of 
Lyme disease will cause a person to have permanent residual 
deficit.

The veteran and his spouse appeared at a hearing before a 
hearing officer in February 1997.  The veteran testified that 
he used 15 weeks of leave in 1989 due to Lyme disease.  He 
used an excessive amount of leave in 1990 and had to use his 
annual leave for his sickness.  He even used 71 hours donated 
by other employees.  He stated that he last worked in March 
of 1991 and had been on disability ever since due to Lyme 
disease.  The veteran testified that he had numbness, joint 
pain and fatigue due to Lyme disease.

The veteran submitted a letter from Joseph T. Joseph, M.D., 
in May 1999.  Dr. Joseph stated that he had reviewed the 
veteran's charts and he believed that there had been a delay 
in the veteran's treatment of his Lyme disease from June 
until October.  The titers had gone from 1:256 to 1:2048.  
Dr. Joseph stated that he believed that if the veteran had 
been treated sooner some of his symptoms may not have 
persisted.  He noted that Lyme disease is very easily treated 
early on but can become chronic and cause a lot of problems 
if it is not treated in an early stage.

During the pendency of this appeal, 38 U.S.C. § 1151 was 
amended by § 422(a) of Pub. L. No. 104-204.  The amended 
statute could be viewed as less favorable to the veteran's 
claim; however, since the veteran's claim was filed prior to 
October 1, 1997, it will be decided under the law as it 
existed prior to the amendment.  See VAOPGCPREC 40-97. 

Where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA hospital, 
medical, or surgical treatment, disability compensation shall 
be awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358.  In determining that additional disability 
exists, the veteran's physical condition immediately prior to 
the disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.

In determining whether additional disability resulted from a 
disease or injury or from aggravation of an existing disease 
or injury suffered as a result of VA hospitalization, 
medical, or surgical treatment, it will be necessary to show 
that additional disability is actually the result of such 
disease or injury or aggravation of an existing disease or 
injury and not merely coincidental therewith.  38 C.F.R. § 
3.358(c).

In this case the record shows that a VA blood test taken in 
June 1989 gave a positive reading for Lyme disease.  The 
record further shows that VA failed to make any response to 
the test results until September 1989.  In October 1989 it 
was verified that the veteran had Lyme disease and he 
underwent treatment for his disease.  The record reveals that 
the veteran experienced increasing symptoms after June 1989 
and that he now has permanent residuals of Lyme disease.  The 
record also contains a statement from a VA physician that 
delay in treating Lyme disease results in more and permanent 
residuals.  Furthermore, there is a statement from Dr. Joseph 
that he believes that the delay in treatment of the veteran's 
Lyme disease may have resulted in permanent disability.  
Accordingly the Board finds that inadequate treatment by VA 
resulted in aggravation of the veteran's Lyme disease and 
permanent disability.  Accordingly, compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151 for residuals of Lyme 
disease is warranted.


ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for residuals of Lyme disease, based upon VA medical 
treatment is granted, subject to the criteria governing the 
award of monetary benefits.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

